DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. Applicant argues, on page 9 of the response, that Scharf ‘693 has a rounded end that is not suited for dermal insertion.  The claim language in no way requires dermal insertion.  Claims 1 and 13 simply claims that the distal portion is configured for insertion into a patient.  Scharf ‘693 clearly states in paragraph 0013 that the device is for insertion into a mammalian patient.  Furthermore dermal insertion in no way requires a sharpened distal end or a distal end that can pierce the tissue.  The insertion could be through an incision.  
Applicant further argues, on page 10, that claim 1 requires an “optical fiber” which transmits light along an entire length.   Claim 1 in no way recites an optical fiber.  Further, there are no drawings in applicants specification that demonstrate “the entire length” of the tube transmit light.  The claim also recites “along an entire length” without defining the length.  Scharf ‘693 demonstrates D1 in figure 7 which is considered to be “an entire length”.  
The rejections are not withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 12-14, 18, 20-23 and 29-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scharf et al. US 2016/0151639 previously recited.
Regarding claims 1, 13, 20 and 30-32:  Scharf discloses a catheter, tube, or instrument 100 (100 of figure 1 is considered to be a catheter or tube and also an instrument) comprising; a tube 110 (figure 1, “shaft”) having an optically transparent wall 117 (figure 1, paragraph 0156 discloses that the wall 117 has similar optical refraction features as the fiber, figure 1 shows that light flows through the wall) with a first distal portion 112 (figure 1) configured for insertion into a body (“urethra”, paragraph 0143) and a second portion 120 (“housing”, paragraph 0154) that remains external to the body, the tube having a lumen 115/126  (figure 1) for fluid transport (lumen 115 is for removal of blood and lumen 126 is an inflation lumen for fluid inflation, see paragraph 0126); and a light source 150 (figure 1) configured and arranged to emit light through the tube (figure 1 demonstrates light transmission through the tube), wherein the tube 110 (figure 1) is made from an optically transparent, side emitting material that transmit light proximal to distal and to the inner and outer surfaces of the tube along an entire length of the tube (figure 1 arrows show side emitting, also see paragraph 0143 an entire length of the tube is considered to be from AA to the distal end); and the lumen 115 (figure 1) extends to the distal end.   Specifically regarding claim 20: the claim is directed towards an intended outcome and has no specific step recited in the claim, as written.  Applicant is reminded that it makes no difference if the device of the prior art is used in a different way since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In this case the prior art is capable of meeting the claimed intended use recitation.  Specifically regarding claim 30:  this claim is a method of manufacturing the above catheter, tube or instrument.  The claims are drawn to a product-by-process (i.e. method of manufacture).  “[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed.  See MPEP 2113.  Scharf discloses wherein the tube wall transmits light longitudinally, distally, down an axis of the tube and to both outer and inner surfaces of the length of tubing (figure 1).
Regarding claims 31-32:  Scharf discloses a method of preventing catheter associated infection using an antimicrobial light-emitting catheter, which is used without antibiotics (“prevent or reduce infection”, paragraph 0140).
Regarding claim 5:  Scharf discloses an optical fiber tube wall, wherein the optical fiber is side-emitting (figure 1 demonstrates an optical fiber 151a/151b which inherently has a wall, figure 1 shows side emitting).
Regarding claims 6-7:  Scharf discloses a fiber optic embedded in the wall of the tube which is side-emitting (figure 5, paragraph 0033).
Regarding claims 8 and 14:  Scharf discloses that the side emitting light is antimicrobial light and is not harmful to the patient (abstract, paragraph 0003).
Regarding claim 12:  Scharf discloses the light source is positioned proximally to transmit light through the length of the tube (figure 1). 
Regarding claim 18:  Scharf discloses that the antimicrobial light effectiveness is achieved by adjusting parameters (paragraphs 0105 and 204).
Regarding claims 21-23: Scharf discloses a light transmitting conductive filament embedded in the wall 117 (figure 1, paragraph 0143) of the catheter tubing which is electroluminescent filament (figure 1).
Regarding claim 29: Scharf discloses silica and quart (paragraph 0144).
Regarding claim 33:  Scharf discloses the light source is configured to emit light circumferentially around the tube from the first portion to the second portion (figures 1-2).
Regarding claim 34: Scharf discloses a catheter access  opening 115 (figure 1) in fluid communication with the lumen 114 and adapted for fluid engagement for transporting fluid between the port and a second portion and the first distal portion (paragraph 0161).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Scharf US 2016/0151639 previously recited in view of Gelfand et al US 2015/0190649 previously recited.
Regarding claim 2:  Scharf discloses the claimed invention however Scharf does not specifically disclose emitting light around a hub near the outer skin surface.  Gelfand however, teaches of a light source 520 (figure 5) configured to emit light to simultaneously illuminate sites of microorganism colonization and potential sources of infection at the skin insertion site, around the hub, within the lumen and on an outer surface of the tube (abstract, infrared light, paragraph 0038, “microbial disinfection specifically regarding this rejection the light source supplies light down the fiber optic which runs through each of the hub, lumen and outer surface of the tube).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Scharf to include emitting light around a hub near an outer skin surface, as taught by Gelfand, in order to treat or prevent infection. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al. US 2016/0151639 previously recited in view of Arai US 2016/0278863 previously recited and further in view of Young US 7,351,231 previously recited.
Regarding claim 3:  Scharf/Arai discloses the claimed invention including a hub 524 (figure 5).  However, Scharf /Arai does not specifically disclose that the hub has an optically transparent wall configured to emit light from the light source.  Young however teaches of a catheter with a light emitting hub (claim 9).  It therefore would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Scharf /Arai to include a light emitting hub, as taught by Young in order to supply light to the area in which the catheter enters the patient (Young claim 9).  

Claims 9-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al. US 2016/0151639 previously recited in view of Arai US 2016/0278863 previously recited and further in view of Hellstrom US 2014/0235942 previously recited. 
Regarding claim 9-11 and 15-17:  Scharf/Arai discloses the claimed invention however, Scharf/Arai does not specifically disclose light at wavelengths between 400-500 nm, 405 nm and 415 nm.  Hellstrom however teaches of a similar device which emits blue light, known to have a wavelength of 380-500nm.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Scharf/Arai to include wavelengths of 400-500 nm, 405 nm and 415 nm, as taught by Hellstrom, in order to promote healing and have an antimicrobial effect (abstract of Hellstrom). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al. US 2016/0151639 previously recited in view of Arai US 2016/0278863 previously recited and further in view of Rychovsky US 2002/0183301 previously recited. 
Regarding claim 19:   Scharf /Arai discloses the claimed invention, however Scharf /Arai does not specifically disclose adjusting the wavelength of light.  Rychovsky however teaches of a similar device as well as adjusting the wavelength (“tuning”, paragraph 0045).  It therefore would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Scharf /Arai to include adjusting the wavelength and/or tuning, as taught by Rychovsky, in order to tune for a specific depth. 
 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al. US 2016/0151639 previously recited in view of Arai US 2016/0278863 previously recited and further in view of Areand et al. US 2012/0161032previously recited.
Regarding claim 24:  Scharf /Arai discloses the claimed invention however, Scharf /Arai does not specifically disclose that the light source is positioned in the hub.  Areand however teaches of a light source in the hub (paragraph 0029).  It therefore would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Scharf /Arai to include a light source in the hub, as taught by Areand, in order to reduce the amount of parts necessary in a device. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792